Matter of Chebat v Miller (2018 NY Slip Op 01824)





Matter of Chebat v Miller


2018 NY Slip Op 01824


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CARNI, AND DEJOSEPH, JJ.


420 CAF 16-01635

[*1]IN THE MATTER OF JEANNA CHEBAT, PETITIONER-APPELLANT,
vCHRISTOPHER TODD MILLER, RESPONDENT-RESPONDENT.
IN THE MATTER OF CHRISTOPHER TODD MILLER, PETITIONER-RESPONDENT,
vJEANNA CHEBAT, RESPONDENT-APPELLANT. 


WILLIAM D. BRODERICK, JR., ELMA, FOR PETITIONER-APPELLANT AND RESPONDENT-APPELLANT. 
NORA B. ROBSHAW, WILLIAMSVILLE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Mary G. Carney, J.), entered July 19, 2016 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, awarded the parties joint legal custody and respondent-petitioner primary physical custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court